Citation Nr: 0300509	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  98-16 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

Entitlement to an earlier effective date for the 
assignment of a separate 10 percent rating for the 
service-connected residual pilonidal cyst scarring.  

(The issue of service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to tobacco use in 
service, will be the subject of a later decision.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1962 to May 
1967.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.

The Board is undertaking additional development with 
respect to the claim of service connection for COPD, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  

When the additional development is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  38 C.F.R. § 20.903.  

After giving notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing the issue.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In June 1967, the RO received the veteran's claim of 
service connection for a pilonidal cyst.  

3.  In a December 1967 rating decision, the RO granted 
service connection for scarring secondary to multiple 
surgical procedures for correction of recurrent pilonidal 
sinuses; a noncompensable evaluation was assigned for the 
scars.  

4.  In December 1967, the RO notified the veteran that 
service connection had been granted for the pilonidal cyst 
scar, but that the disability was less than 10 percent 
disabling; he was advised of his appellate rights and 
failed to file a timely appeal.  

5.  In April 1972, the RO increased to 10 percent the 
rating for the veteran's service-connected scarring 
pursuant to Diagnostic Code 7803, effective on December 3, 
1971.  

6.  In a decision promulgated on November 16, 1972, the 
Board denied the veteran's claim for increase.  

7.  In September 1973, the RO increased to 20 percent the 
rating for the veteran's service-connected scar pursuant 
to Diagnostic Codes 7804 and 5299-5298, effective on May 
16, 1973.  

8.  In a decision promulgated on May 17, 1974, the Board 
denied the veteran's claim for increase.  

9.  On June 16, 1997, the RO received the veteran's claim 
for an increased rating for his service-connected 
residuals of recurrent pilonidal cyst.  

10.  In February 1999, the RO assigned a separate 10 
percent evaluation for the veteran's service connected 
residual pilonidal cyst scar, effective on June 16, 1997.  




CONCLUSION OF LAW

The criteria for an effective date prior to June 16, 1997, 
for the separate 10 percent rating for the service-
connected residual pilonidal cyst scar have not been met.  
38 U.S.C.A. §§ 5107, 5110, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an earlier 
effective date for the separate compensable evaluation for 
his service-connected scar.  He maintains that the 
separate 10 percent rating should have been effective back 
to 1967 when he got out of the service.

The Board first notes that the veteran has not alleged 
that any previous RO decision contained clear and 
unmistakable error.  When attempting to raise a claim of 
clear and unmistakable error, a claimant must describe the 
alleged error with some degree of specificity, and, unless 
it is the kind of error, that if true, would be clear and 
unmistakable error on its face, must provide persuasive 
reasons as to why the result would have been manifestly 
different but for the alleged error.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  

Thus, the Board finds that there currently is no claim of 
an earlier effective date based on assertions of clear and 
unmistakable error on appeal.  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation 
or dependency and indemnity compensation based on an 
original claim, a claim reopened after final disallowance 
or a claim for increase will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service 
connection is the day following separation from active 
service or date entitlement arose if claim is received 
within one year after separation from service; otherwise, 
the effective date is the date of receipt of claim, or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  

The effective date of an award of increased compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
if a claim is received within one year from such date; 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).  

In June 1967, the RO received the veteran's claim of 
entitlement to service connection for a pilonidal cyst.  
In a December 1967 rating decision, the RO granted service 
connection for scars, secondary to multiple surgical 
procedures for correction of recurrent pilonidal sinuses; 
a noncompensable evaluation was assigned for the scars.  
The RO notified the veteran that service connection had 
been granted for the pilonidal cyst scar but that the 
disability was less than 10 percent disabling.  The 
veteran was advised of his appellate rights but failed to 
file a timely appeal.  

In April 1972, the RO increased to 10 percent the rating 
for the veteran's service-connected scar pursuant to 
Diagnostic Code 7803, effective from December 3, 1971.  
The veteran's claim for increased was denied by the Board 
in a decision promulgated on November 16, 1972.  

In September 1973, the RO increased the rating to 20 
percent pursuant to Diagnostic Codes 7804 and 5299-5298, 
effective on May 16, 1973.  The Board then denied the 
veteran's claim for increase in a decision promulgated on 
May 17, 1974.  

On June 16, 1997, the RO received the veteran's claim for 
an increased rating for his service-connected residuals of 
recurrent pilonidal cyst.  

In February 1999, the RO granted a separate 10 percent 
evaluation for the veteran's service connected scar, 
effective on June 16, 1997.  The Board notes that the RO 
indicated that it was granting service connection for a 
scar and assigning a separate 10 percent evaluation.  The 
Board notes, however, that the residual scarring was 
already service connected.  

The effective date in this case is either the date of 
receipt of claim or the date entitlement arose, whichever 
is later.  Absent an allegation of clear and unmistakable 
error in the previous decisions or a showing that the 
residual scarring first became compensably disabling 
separate and apart from his other back disability within 
the one year prior to June 16, 1997, the effective date 
can be no earlier than that date.  

Thus, the Board finds that an effective date earlier than 
June 16, 1997, for the award of a separate rating for the 
service-connected residual pilonidal cyst scarring is not 
assignable in the case.  38 C.F.R. § 3.400(b)(2), 
(q)(1)(ii).  



ORDER

The claim for an effective date earlier than June 16, 
1997, for an award of a separate 10 percent rating for the 
service-connected residual pilonidal cyst scarring is 
denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

